DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 08/10/2022.
Claims 1 – 7 and 9 - 58 are allowed.  
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: independent claim 1 (and similarly for the similar independent claims 7, 21, 27, 40 and 46) when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1:
performing processing associated with defining, with the parser module, an electronic communication to be taken in response to detecting the market condition; 
performing processing associated with receiving, with a reader module of the at least one device, market data; 
…
accepting a user alert related to the order, the user alert comprising user-specified fields comprising:  open, high, low, last, close, volume, high 52 week, or percent change from previous close, or any combination thereof;
wherein multiple data feed handler servers with Internet network connections are used to support consuming data from multiple switches; and
wherein financial market data is evaluated against user-definable conditions during data ingestion and prior to reformatting to human readable format to minimize exception processing latency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194